Citation Nr: 0018122	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1974, and from September 1974 to September 1975.  She has 
been represented throughout her appeal by the Disabled 
American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of January 
1998, by the Columbia Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for 
chronic pain syndrome.  The notice of disagreement with that 
determination was received in April 1998.  The statement of 
the case was issued in May 1998.  The veteran's substantive 
appeal was received in November 1998.  The appeal was 
received at the Board in June 1999.  In November 1999, the 
Board remanded the case to the RO in order to provide the 
veteran a Travel Board hearing.  

On June 12, 2000, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Member of the 
Board in Washington, D.C., in lieu of a Travel Board hearing.  
At that time, the veteran, with the assistance of her 
representative, raised the issue of entitlement to a 
permanent and total disability rating for non-service-
connected pension purposes.  Since that issue has not been 
fully developed for appellate review, it is hereby referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  By a January 1998 rating action, the RO denied service 
connection for chronic pain syndrome.  

2.  The veteran perfected her appeal regarding the issue of 
service connection for chronic pain syndrome in November 
1998.  

3.  At her June 12, 2000, videoconference hearing, the 
veteran indicated that she did not wish to pursue the issue 
of service connection for chronic pain syndrome, but rather 
she wished the Board to consider the issue of entitlement to 
a permanent and total disability rating for non-service-
connected pension purposes.  

4.  The veteran's June 12, 2000, statement before the Board 
is construed as a request to withdraw her appeal as to the 
certified issue of entitlement to service connection for 
chronic pain syndrome.  

5.  The veteran's request to withdraw her appeal was received 
by the Board prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
service connection for chronic pain syndrome have been met, 
and the veteran's appeal is dismissed.  38 U.S.C.A. § 7105 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204 (b), (c) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally, without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In November 1997, the veteran filed a claim for service 
connection for chronic pain syndrome.  By a rating action in 
January 1998, the RO denied service connection for the same.  
The veteran filed a notice of disagreement with this rating 
action in April 1998, and a statement of the case was issued 
in May 1998.  The veteran perfected her appeal in November 
1998.  The veteran's claim was certified for appeal to the 
Board in June 1999.  

At her June 2000 videoconference hearing before the 
undersigned, the veteran indicated that she wished to clarify 
the issue that she sought to appeal.  Specifically, she 
stated that she was not seeking compensation for chronic pain 
syndrome.  Instead, she testified that she wished to pursue a 
claim for a permanent and total disability rating for non-
service-connected pension purposes.  The Board accepted 
testimony on this latter issue, with the express proviso that 
further review would be necessary to ascertain whether the 
newly raised issue was properly on appeal.  

Further review of the claims file discloses that the issue of 
a permanent and total disability rating for non-service-
connected pension purposes has not been fully developed or 
certified on appeal.  The veteran did file, in June 1999, an 
Income - Net Worth and Employment Statement, VA Form 21-527, 
on which she indicated that she is totally disabled and 
desires to receive VA disability pension.  It does not appear 
that the pension claim has been developed or adjudicated by 
the RO.  Thus, as noted in the Introduction, above, the Board 
may not address that issue at this time.

Under these circumstances, the Board construes the statements 
made by the veteran at her June 2000 personal hearing (which 
have now been reduced to writing in the transcript of the 
hearing) as a request to withdraw her appeal regarding her 
claim for service connection for chronic pain syndrome. 

As noted above, a substantive appeal may be withdrawn in 
writing at any time prior to the promulgation of a decision 
by the Board.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  In the 
case at hand, prior to the promulgation of a decision by the 
Board, the veteran clearly withdrew her claim on appeal for 
service connection for chronic pain syndrome.  As a result of 
the withdrawal, no allegations of error of fact or law remain 
before the Board for consideration as to that issue.  
Consequently, the veteran's appeal is dismissed without 
prejudice.  


ORDER

The appeal for service connection for chronic pain syndrome 
is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

